Case: 18-30903      Document: 00514989582         Page: 1    Date Filed: 06/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-30903                           FILED
                                  Summary Calendar                     June 10, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
TYRONE WAYNE HADLEY, JR.,

                                                 Plaintiff-Appellant

v.

RIVER BEND DETENTION CENTER; CAPTAIN ROBERT RUSSELL;
CAPTAIN POCHE; LIEUTENANT TERENCE DISMUKE; LIEUTENANT
CRY; JOHNNY HEDGEMOND, Warden,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:18-CV-529


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Tyrone Wayne Hadley, Jr. appeals the district court’s dismissal of his 42
U.S.C. § 1983 case pursuant to 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i),
(ii) as frivolous and for failure to state a claim upon which relief can be granted.
He also moves to seal the record. Hadley alleged in his complaint that the
defendants violated his rights under the First Amendment by forcing him to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30903      Document: 00514989582    Page: 2   Date Filed: 06/10/2019


                                  No. 18-30903

have his hair cut in violation of his religious beliefs and that the haircut
damaged his roots and caused his hair to grow back in spots. We review de
novo a district court’s dismissal of a complaint as both frivolous and for failure
to state a claim. Coleman v. Lincoln Parish Detention Ctr., 858 F.3d 307, 308-
09 (5th Cir. 2017).
      In addition to the facts alleged in the complaint, Hadley makes new
contentions on appeal that the hair clippers were unsterilized and unclean and
that the barbers were unlicensed. He argues the defendants violated his First
Amendment right to practice his religion, his right to due process, the Eighth
Amendment’s prohibition against cruel and unusual punishment, and federal
statutory protection for prisoners. He also asserts the defendants violated
“religious freedom court rules” and guidelines of the Louisiana Department of
Corrections, that Warden Hedgemond should be held accountable because he
did not review inmates’ records correctly, and that the defendants should be
reprimanded and penalized by the Louisiana Department of Corrections and
under applicable law.
      Hadley’s appellate brief simply describes his factual allegations and
makes conclusory arguments without supporting authority. It does not offer
any response to the magistrate judge’s and district court’s analyses and
decisions. “Although we liberally construe briefs of pro se litigants and apply
less stringent standards to parties proceeding pro se than to parties
represented by counsel, pro se parties must still brief the issues and reasonably
comply with the standards of Rule 28.” Grant v. Cuellar, 59 F.3d 523, 524 (5th
Cir. 1995).
      Accordingly, the district court’s judgment is AFFIRMED.           Hadley’s
motion to seal the record is DENIED.




                                        2